Title: To Thomas Jefferson from Albert Gallatin, 12 February 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Wednesday Feby. 12th. 1806
                        
                        I return Dunbar’s & Cutting’s letters, the Detroit Petition, and Davies’s letters.
                        On the first subject, no other answer can be given, than that by law every article is liable to duty except,
                            philosophical apparatus for the use of a seminary of learning and implements of trade. If Cutting’s come under the last
                            description they are exempted: if there is a doubt he may appeal from the Collector to the Comptroller. But as models, I
                            think they are liable to duty. Repeated & unsuccessful efforts have been made to extend the exemptions to astronomical
                            instruments generally, to books imported for colleges &c.
                        The Detroit memorial is badly written, and that part which requests Govr. Hall to be made a commisr. is
                            certainly for the Executive & not for Congress. The subject will be in a few days before them as the Commrs. have
                            made a partial report which will be sent as soon as transcribed. But there is no objection against sending the memorial
                            except that I think that it will do their cause more injury than good.
                        Of the General I have no very exalted opinion, he is extravagant and heady, & would not I think feel much
                            delicacy in speculating on public money or public land. In both those respects he must be closely watched; and he has now
                            united himself with every man in Louisiana who had received or claims large grants under the Spanish Govt. (Gratiot,
                            the Chouteaus, Soulard &c) But, tho’ not perhaps very scrupulous in that respect, and although I fear that he may
                            sacrifice to a certain degree the interests of the U. States to his desire of being popular in his Government, he is
                            honorable in his private dealings; and of betraying his to a foreign country, I believe him altogether incapable. Yet
                            Ellicots information, together with this hint may induce caution; and if any thing can be done which may lead to
                            discoveries either in respect to him or others, it would seem proper; but how to proceed I do not know.
                        I enclose two letters from N. Orleans which as they are not yet answered I will thank you to return. Although
                            the Attacapas map has no scale, it will assist in correcting our’s.
                        Congress has thrown such a mass of business on me by their resolutions for information that I had not time to
                            wait on you for directions on the Spanish business. I have not seen the bill, but merely know that it has passed both
                            houses. Is it signed? and may I direct an immediate purchase of one million of dollars in bills on Amsterdam? As soon as I
                            receive your directions on that point, I will act upon it. The other million must be borrowed; but I must see the act
                            before an opinion can be formed as to this manner of doing it.
                        With great respect Your obedt. Sevt.
                        
                            Albert Gallatin
                     
                        
                        
                            We still want a third land commissr. for the Opelousas or Red river district. Thompson & Vacher are
                                the only two
                        
                    